Citation Nr: 0417797	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  97-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for service 
connection for PTSD.  The veteran appealed the RO's decision, 
and a hearing was held in January 2000 in front of a decision 
review officer (DRO) at the RO.  In June 2000, the Board 
remanded the case to the RO for further development and 
consideration.  The RO since has continued to deny the claim 
and returned the case to the Board.


FINDINGS OF FACT

1.  During the Vietnam Era, the veteran was assigned to the 
565th Transport Company headquartered in Cam Rahn Bay, 
Vietnam.  His military occupational specialty (MOS) was 
supply handler, and he was not awarded any military 
decorations indicative of participation in combat.  The most 
persuasive evidence of record, however, suggests enemy forces 
fired upon his unit.

2.  PTSD has been diagnosed and medically attributed to the 
veteran's service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) and (f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The Board's June 2000 decision remanded this claim to the RO 
for further development.  Although the VCAA had not yet been 
enacted, in July 2000, the RO requested that the veteran 
provide all information relevant to his claim.  Also pursuant 
to the Board's remand, the RO requested that he provide 
detailed information concerning his alleged in-service 
stressors.  

The veteran was later provided with notice of the VCAA in a 
January 2004 letter, which outlined the evidence necessary to 
substantiate his claim and the relative responsibilities, 
both his and VA's, in obtaining this evidence.  



The RO obtained the veteran's service medical records (SMRs), 
and his VA outpatient treatment (VA OPT) records.  The RO 
requested and obtained a psychiatric evaluation for PTSD from 
a VA examiner in December 1995.  And Pursuant to the Board's 
June 2000 remand, the RO also obtained psychiatric and 
psychological evaluations in February 2004.  A hearing was 
also held in January 2000 in front of a DRO.  Since the 
January 2004 VCAA letter, the veteran has not indicated that 
he has any additional relevant information or evidence to 
submit, or which needs to be obtained.  

Accordingly, the Board finds that no further development is 
required to comply with the VCAA or the implementing 
regulations, and the veteran is not prejudiced by the Board 
deciding the appeal at this juncture - especially since it is 
granting his claim in full.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

Service personnel records confirm the veteran was overseas in 
the Republic of Vietnam from July 1965 to June 1966.  His MOS 
was a supply handler, and he was assigned to the 565th 
Transport Company.  

SMRs indicate, in the Spring of 1966, the veteran complained 
of acute anxiety and depression.  He could not eat and feared 
he was going to die.  The physician concluded that the 
veteran was experiencing a situational adjustment.  Mild 
depression was diagnosed and he was given Librium.  A July 
1966 clinical record shows a history of "depressive reaction 
and situational reaction."  In January 1967, the veteran 
complained of fatigue and dizziness.  It was noted that he 
had had a psychiatric evaluation for similar symptoms.  His 
discharge examination also notes a history of dizziness and 
nervous trouble during service.

Medical records from a VA Drug Treatment Unit, in 1982, 
indicate the veteran had a 17-year history of heroin 
dependency.  Notes indicate he had no major medical or 
psychiatric history.

During a 1985 VA psychiatric evaluation, the veteran stated 
that while his unit was at Cam Rahn Bay, he saw people shoot 
each other and themselves.  He said he had to stop a friend 
from killing himself.  While visiting a local village, he 
heard an explosion and saw "American soldiers had been blown 
up."  He also said he saw "Vietnamese cowboys beat up and 
kill a GI."  He was diagnosed with anxiety neurosis with 
depression.  A handwritten note by the examiner states that 
there were not sufficient criteria for PTSD.

In July 1995, VA OPT records indicate the veteran complained 
that he would awaken 4 to 5 times per night.  He had 
recurring dreams of Vietnam and would wake up in sweats.  He 
complained of intrinsic thoughts of Vietnam and flashbacks.  
The examiner noted the veteran had symptoms compatible with 
PTSD and cyclothymia.

During a December 1995 VA psychiatric evaluation, the veteran 
complained of intrusive thoughts, anger accelerating into 
rage, and flashbacks.  He described several PTSD stressors.  
He said there was an explosion in a local village where he 
had gone drinking with fellow servicemen (G.A. and N.S.), and 
he saw several GIs injured.  He also stated, in December 
1965, he was riding security on a truck convoy that was 
attacked by snipers.  The driver and another soldier were 
killed in the truck ahead of him.  In April 1966, he stated 
that he was guarding ammunition when Vietcong breached his 
area and shots were fired.  Soon thereafter, the veteran said 
he suffered a partial nervous breakdown.

In response to a request by the RO, in February 1997, the 
U.S. Army & Joint Services Environmental Support Group (ESG) 
(now referred to as U.S. Armed Service Center for Unit 
Records Research or "USASCRUR") researched the veteran's 
claimed in-service stressors and history of his unit.  ESG 
was unable to locate G.A. or N.S. on a list of those wounded 
or injured.  ESG did state that convoys on main U.S. supply 
routes were subject to "mining, sapper, ambush, and sniper 
attacks."  ESG was not able to verify the specific sniper 
attack mentioned by the veteran.

During the January 2000 hearing at the RO, the veteran 
testified that just being in the war situation in general 
caused his nervous breakdown (pg. 8).  He further described 
the stressors that he had mentioned during his December 1995 
evaluation 
(pg. 9). 

In November 2003, USASCRUR found Daily Staff Journals (DJ's) 
submitted by the First Field Force Vietnam (1FFV) documenting 
enemy activity in December 1965 at the location provided by 
the veteran.  The incident included casualties.  The 1st 
Battalion, 50th Infantry Association's website does not list 
the 565th Transport Company as a unit attached to the 1FFV.

In February 2004, PTSD was diagnosed after VA psychiatric and 
psychological evaluations.  The veteran's Global Assessment 
of Functioning (GAF) score was 50.  He said being in the war 
situation precipitated a nervous breakdown.  He constantly 
feared for his life from mortars and rocket attacks.  The 
examiner noted that his score on the combat exposure scale 
indicated "light" combat exposure consistent with his duty 
assignment, but that light combat exposure could include 
"experiences of threat to survival, evoking a sense of 
terror and horror.  The combat exposure scale is tailored 
more to infantry men and probably undervalues the exposure of 
veterans like [the appellant] to critierial traumatic 
stressors."  The examiner concluded, 

In my professional opinion, the test scores 
reported here would be consistent with a 
diagnosis of PTSD as defined in the DSMIV because 
there are criterial stressors despite "light" 
non-infantry combat exposure, and because [the 
veteran] has endorsed sufficient symptoms in all 
three categories required by the diagnostic 
manual.  That is re-experiencing, avoidance, and 
hyperarousal.  The tests; however, do suggest 
that the current severity of his symptoms is 
mild.  




Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy", as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt concerning this is 
resolved in his favor.  See 38 C.F.R. §3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



Legal Analysis

As mentioned, the veteran's SMRs indicate he was admitted to 
the Mental Hygiene Clinic with acute anxiety and depression.  
This occurred shortly after one of his claimed PTSD-stressors 
involving guarding ammunition.  The records are clear that at 
least part of his symptoms were due to an extreme fear that 
he was going to die.  

In 1985, the veteran complained of trouble sleeping and 
flashbacks to Vietnam.  In 1995 and 2004, he was diagnosed 
with PTSD.  In 2004, the VA examiner concluded the veteran 
was involved in "light" combat, but that such exposure can, 
and did in this instance, result in stressors sufficient to 
meet the criteria for PTSD.

The veteran identifies several in-service stressors, which 
could account for his PTSD.  He recalls hearing an explosion 
and then seeing wounded servicemen outside a "hooch."  He 
recalls a sniper attack while riding in a truck convoy and 
seeing a driver and passenger killed.  While on guard duty, 
he recalls a breach of his area by the Vietcong and shots 
being fired. 

Since there is undisputed competent medical evidence of 
record diagnosing PTSD and attributing it to the veteran's 
service, the essential question is whether there is also 
credible supporting evidence that the claimed stressors 
occurred during service.  Although the veteran was not 
injured during combat and did not receive any service medals 
that would undeniably confirm combat, his lay statements are 
at least consistent with the service records and the 
circumstances, conditions and hardships of his service.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  

The RO based its denial of the veteran's claim, in part, 
because there was no evidence that the veteran was exposed to 
"more than ordinary stressful environment."  The RO noted 
that USASCRUR could not find any indication that fellow 
servicemen, G.A. and N.S., were wounded or killed and that 
this disproved one of the veteran's claimed stressors.  
However, the veteran stated only that he was with G.A. and 
N.S. during the event, and not that these servicemen were 
among those who were injured or killed.  

USASCRUR was able to confirm combat activity in December 1995 
with the 1FFV near the location where the veteran claims his 
truck convoy was attacked by snipers.  Because the 565th 
Transport Company was not listed as being attached to the 
1FFV on the 1st Battalion, 50th Infantry Association's 
website, the RO concluded that this disproved one of his 
claimed stressors.  But while this information certainly does 
not confirm the in-service stressor, it does not necessarily 
disprove the possibility that the events the veteran claims 
actually occurred.  ESG did confirm that sniper attacks on 
military convoys was not uncommon.  

The Board finds the evidence relating to an in-service 
stressor is at least evenly 
balanced, for and against the claim, and so if all reasonable 
doubt is resolved in the veteran's favor, his claim for PTSD 
must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



